DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 8-11 and 13-15 have been considered but are moot in light of the new ground of rejection set forth below, as necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Park et al. (US 9,510,443) in view of Park et al. (US Pat. App. Pub. No. 2011/0013341, hereafter, Park ‘341).
With respect to claim 8, Park teaches a multilayer electronic component comprising: a body (see FIG. 1, element 110) including a plurality of dielectric layers (see col. 3, lines 49-51, and FIG. 1, element 111), and a plurality of first internal electrodes and a plurality of second internal electrodes (see FIG. 2, elements 121 and 122, and col. 3, lines 51-53), alternately arranged in a first direction with the plurality of dielectric layers respectively interposed therebetween (see FIG. 2 and col. 3, lines 51-53), and including first and second surfaces opposing each other in the first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see col. 3, lines 31-38 and col. 4, lines 1-2); a first external electrode disposed on the third surface and connected to the plurality of first internal electrodes (see FIG. 10, element 151, and col. 4, lines 38-44); and a second external electrode disposed on the fourth surface and connected to the plurality of second internal electrodes (see FIG. 10, element 152, and col. 4, lines 38-44), wherein each of the plurality of first internal electrodes includes a first region exposed from the third surface (see FIG. 2, element 141), a second region spaced apart from the first region in the second direction (see FIG. 2, element 131, and a first connection portion connecting the first region and the second region (see FIG. 2, the thin portion nd direction from the second region), each of the plurality of second internal electrodes includes a third region exposed from the fourth surface (see FIG. 2, element 142), a fourth region spaced apart from the third region in the second direction (see FIG. 2, element 132), and a second connection portion connecting the third region and the fourth region (see FIG. 2, the thin portion extending in the 2nd direction from the fourth region), the first connection portions in two of the plurality of first internal electrodes, adjacent to each other, are arranged so as not to overlap each other in the first direction (see FIG. 2, wherein the first connection portions for adjacent first internal electrodes extend from different areas of the second regions – the Office notes that the claims do not require that the entirety of the connections portions do not overlap), the second connection portions in two of the plurality of second internal electrodes, adjacent to each other, are arranged so as not to overlap each other in the first direction (see FIG. 2, wherein the second connection portions for adjacent second internal electrodes extend from different areas of the fourth regions – the Office notes that the claims do not require that the entirety of the connections portions do not overlap), and a dimension of each of the first and second connection portions in the third direction is less than a dimension of each of the first, second, third, and fourth regions in the third direction (see FIG. 2, wherein the width of the connection portion is smaller than the width of the respective electrode plates and leads).
Park fails to teach that the first region is exposed from the third surface in the third direction a length which is greater than the dimension of the first connection portion in the third direction, and the third region is exposed from the fourth surface in the third direction a length which is greater than the dimension of the second connection portion in the third direction, and that the plurality of first internal electrodes and the plurality of second internal electrodes are spaced apart from the fifth and sixth surfaces.
Park ‘341, on the other hand, teaches the first region is exposed from the third surface in the third direction a length which is greater than the dimension of the first connection portion in the third 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Park, as taught by Park ‘341, in order to control ESR and ESL at desirable levels while providing a stable connection between the inner and outer electrodes.
With respect to claim 11, the combined teachings of Park and Park ‘341 teach that each of the first and second connection portions comprises one or more of Fe-Cr-Al alloy, Ni-Cr alloy, Pt, and Mo-W-Ta alloy.  See Park, col. 4, lines 28-32, citing Pt.
With respect to claim 13, the combined teachings of Park and Park ‘341 teach that positions of the first connection portions in the third direction are different from each other, and the first connection portions are alternately arranged in the first direction, and positions of the second connection portion in the third direction are different from each other, and the second connection portions are alternately arranged in the first direction.  See Park, FIG. 2.
With respect to claim 14, the combined teachings of Park and Park ‘341 teach that the first connection portions are disposed not to overlap the fourth regions, and the second connection portions are disposed not to overlap the second regions.  See Park, FIG. 2.
With respect to claim 15, the combined teachings of Park and Park ‘341teach that the first connection portions are disposed to overlap the fourth regions, and the second connection portions are disposed to overlap the second regions.  See Park, FIG. 3.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Park et al. (US 9,510,443) in view of Park et al. (US Pat. App. Pub. No. 2011/0013341, hereafter, Park ‘341), and further, in view of Shimizu et al. (US Pat. App. Pub. No. 2007/0247783).
With respect to claim 9, the combined teachings of Park and Park ‘341 fail to explicitly teach that the dimension of each of the first and second lead portions in the third direction is 0.1 to 1.0 mm.
Shimizu, on the other hand, teaches a lead having a length and width of .10-0.15 mm.  See paragraph [0061].  Such an arrangement results in reduced ESL.  See paragraph [0061].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Park and Park ‘341, as taught by Shimizu, in order to reduce ESL.
With respect to claim 10, the combined teachings of Park and Park ‘341 fail to teach that the dimension of each of the first and second lead portions in the second direction is 0.1 to 1.0 mm.
Shimizu, on the other hand, teaches a lead having a length and width of .10-0.15 mm.  See paragraph [0061].  Such an arrangement results in reduced ESL.  See paragraph [0061].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Park and Park ‘341, as taught by Shimizu, in order to reduce ESL.
Allowable Subject Matter
Claims 1, 3, 4, 6, 7, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 16, these independent claims are allowed for the reasons set forth in the Advisory Action dated 01 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 12, the prior art fails to teach, or fairly suggest, a lead portion having a different material from the first and second regions of the internal electrodes, when taken in conjunction with the limitations of the respective base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DION R. FERGUSON/Primary Examiner, Art Unit 2848